In an action for the repayment of a loan and for moneys had and received, plaintiff appeals from an order of the Supreme Court, Nassau County, dated December 16, 1977, which, inter alia, granted defendant’s cross motion for summary judgment. Order affirmed, without costs or disbursements. On the present record the motion for summary judgment was properly granted since the claim was barred by the Statute of Limitations. The alleged partial payment of $50 (by a money order) was never "made and accepted” (see Morris Demolition Co. v Board of Educ., 40 NY2d 516, 521), in that plaintiff’s son returned the money order with a letter describing it as "totally unacceptable to Mom.” Hopkins, J. P., Martuscello, Latham and Hawkins, JJ., concur.